Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,4-8,11-15,18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, lines 3-6 from last are not consistent with the last 2 lines of this claim.  Should “a first elongated beam of the pair of beams” (line 4 from last) have read - - a second elongate beam of the pair of beams - - ?  Consider that the last 2 lines suggest that the 2 sets “cause the pair of elongated beams to vibrate” (highlighting added, last 2 line), suggestive that the first set of comb fingers extends from the “first elongated beam” (line 6 from last), while the second set of fingers should be extending from the - - second elongated beam - - .  Understand, the 2 sets of comb fingers cannot extend from the same “first elongated beam” (line 4 from last, and line 6 from last) because such would not result in “the pair” (line 2 from last) of elongated beams to vibrate.  (Only one of the elongated beams would then vibrate)

    PNG
    media_image1.png
    230
    606
    media_image1.png
    Greyscale

a first elongated beam of the pair of beams” (lines 9-10 from last) have read - - a second elongated beam of the pair of elongated beams- - ?  Consider that lines 6-8 from last suggest that the 2 sets “cause the pair of elongated beams to vibrate” (highlighting added, line 7 from last), suggestive that the first set of comb fingers extends from the “first elongated beam” (lines 11-12 from last), while the second set of fingers should be extending from the - - second elongated beam - - .
As to claim 15, should “a first elongated beam of the pair of beams” (lines 7-8 from last) have read - - a second elongated beam of the pair of elongated beams- - ?  Consider that lines 5-6 from last suggest that the 2 sets “cause the pair of elongated beams to vibrate” (highlighting added, line 5-6 from last), suggestive that the first set of comb fingers extends from the “first elongated beam” (lines 9-10 from last), while the second set of fingers should be extending from the - - second elongated beam of the pair of elongated beams- - .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woodruff 6,269,698 teach (Figure 3) a resonator with beam fingers 66 that vibrate a beam 52 that is affixed between balances 104 and pads 58,60.
Inoue et al 2010/0067208 teach a resonator that includes a beam 30 that has 2 blocks and connected by flexing elements.

    PNG
    media_image2.png
    385
    467
    media_image2.png
    Greyscale




Comment: Claims 1, 8 and 15 would be allowed if “a second set … a first elongated beam of the pair of elongated beams” read - - a second set … a second elongated beam of the pair of elongated beams - - , as mentioned above in the 112(b) rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861